DETAILED ACTION
The following is a Final office action in response to communications received on 1/7/2021.  Claims 10, 15 and 24 have been amended.  Claims 8-27 are pending and examined below. 

Response to Amendment
Applicant’s amendment’s to the claims are not sufficient to overcome the Drawing objections or the 35 U.S.C. 112 fourth paragraph rejections set forth in the office action dated 10/7/2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple beams comprises first and second couplers at two ends”, a floor panel, wherein the floor panel comprises third couplers”, “wherein the floor panels comprises fourth couplers” a ceiling panel, wherein the floor panel comprise fifth couplers”, one or more wall panels, wherein the wall panels are configured to be coupled to each other or the multiple beams” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 does not further limit claim 15 because it merely recites the process by which claim 15 was made.  However, claim 20 is also an .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimano (U.S. Patent No. 3,738,083).
Regarding claim 15, Shimano discloses a prefab house (Figs. 1-2 and 27) comprising multiple beams (45), wherein each of the multiple beams comprises first (45’) and second couplers (45’, Figs. 17 and 28)  at two ends: a floor panel (74, Fig. 25), wherein the floor panel comprises third couplers (76/77 capable of ) for coupling with foundation poles (83, Fig. 27) protruded from a ground, wherein the floor panel comprises fourth couplers (8, considered to be capable of being attached directly or indirectly to the multiple beams) for coupling with first couplers of the multiple beams; a ceiling panel (22, Fig. 8), wherein the ceiling panel comprises fifth couplers (25 considered to be capable of being attached to the second couplers of the beams at 
Regarding claim 16, Shimano discloses the multiple beams (45), the one or more wall panels (1), the floor panel (74) and the ceiling panel (22) are prefabricated as set forth above.  The limitation of the panels being fabricated in a factory before being brought to a construction site for assembling the prefab house is a considered to be a product by process limitation.  Therefore, claim 16 is considered to be a Product-by-Process claim. 
Regarding claim 17, Shimano discloses the one or more wall panels (1) comprise a door (Fig. 18).
Regarding claims 19 and 27, Shimano discloses the multiple beams (45) and at least a frame of the ceiling panel (22) comprise a metal material (aluminum). 
Regarding claim 20, Shimano discloses the prefab hous as set forth above.  The steps by which the prefab house is constructed is considered a product by process.  Therefore, claim 20 is considered a product by process claim. 
Regarding claim 21, Shimano discloses a method to form a prefab house (Abstract), the method comprising securing multiple beams (45, Figs. 17 and 27-28) to a foundation (78, Fig. 26) to form a frame of the prefab house (Figs. 1-2 and 27) wherein 
Regarding claim 22, Shimano discloses securing the wall panel (1) to the at least two beams (45, Figs.17 and 27-28) 
Regarding claim 23, Shimano discloses each of the two beams (45, Fig. 17) comprises a channel (channels approximate and associated with the dovetails 45’ Fig. 17) running along the length, wherein the wall panel comprises a structure (5 and 6, Fig. 3) that fits in the channel.
Regarding claim 24, Shimano discloses the wall panel comprises a channel (associated and approximate 5 and 6, Fig. 3) running along from one end to an opposite end of the wall panel, wherein each of the two beams (45) comprises a structure (45’ dovetail connection, Figs. 17 and 28) that fits in the channel.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14, 18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano (U.S. Patent No. 3,738,083).
Regarding claim 8, Shimano discloses a method to form a prefab house (Abstract), the method comprising securing multiple beams (45, Figs.17, 27-28) to a In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using one well known building material in lieu of another. 
Regarding claim 9, Shimano discloses each of the two beams (45, Fig. 17) comprises an external channel (channels approximate and associated with the dovetails 45’ Fig. 17) running along from one end to an opposite end of the beam, wherein the wall panel comprises a structure (5 and 6, Fig. 3) that fits in the channel.
Regarding claim 10, Shimano discloses the wall panel comprises an external channel (associated and approximate 5 and 6, Fig. 3) running along from one end to an 
Regarding claims 11 and 25, Shimano discloses the multiple beams (45), the wall panel (1), a floor panel (74, Fig. 25), and a ceiling panel (22, Fig. 8) are pre-fabricated.  Shimano does not disclose that the panels being prefabricated in a factory before being brought to a construction site for assembling the prefab house.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the panels either be prefabricated offsite in a factory or around the worksite as two common locations in which the panels can be assembled.
Regarding claims 12 and 26, Shimano discloses each beam (45) of at least two beams of the multiple beams comprises at least a first mating element (45’) along a length of the each beam, wherein the wall panel comprises two second mating elements (5 and 6, Fig. 3) at two ends of the wall panel, wherein the first and second mating elements are configured for mating with each other (Figs. 17 and 28), wherein the wall panel is disposed between the at least two beams with the second mating elements fitted into the first mating elements of the at least two beams (Fig. 27).
Regarding claims 13 and 18, Shimano discloses metal connectors (3, Fig. 3) connected to the “cement material” (1) 
Regarding claim 14, Shimano discloses the beams (45) comprises a metal material (Col. 6, lines 48-50).



Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633